Exhibit 99.01 OGE Energy Corp. reports 1st quarter earnings, 25 cents per share Results are in line with Company’s 2011 plan OKLAHOMA CITY – OGE Energy Corp. (NYSE: OGE), the parent company of Oklahoma Gas and Electric Company (OG&E) and OGE Enogex Holdings LLC, today reported earnings of $0.25 per diluted share for the three months ended March 31, 2011, compared with ongoing earnings of $0.36 per share and GAAP earnings of $0.25 per share for the first quarter of 2010. GAAP earnings are calculated using generally accepted accounting principles. Earnings on an ongoing basis exclude the one-time charge of $11 million in 2010 to write off previously recognized tax benefits relating to Medicare Part D subsidies affected by national healthcare legislation. OG&E, a regulated electric utility, contributed earnings of $0.06 per share in the first quarter of 2011, compared with ongoing earnings of $0.08 per share and GAAP earnings of $0.01 per share in the first quarter of 2010. Enogex, a midstream natural gas pipeline business, contributed earnings of $0.19 per share in the first quarter of 2011, compared with ongoing earnings of $0.30 per share and GAAP earnings of $0.28 per share in the first quarter of 2010. The holding company posted breakeven results in the first quarter of 2011, compared with an ongoing loss of $0.02 per share and a GAAP loss of $0.04 per share in the first quarter of 2010. “We have begun a $1.4 billion capital investment program, the largest in our Company’s 109-year history, and our financial and operational results are on plan,” said Pete Delaney, OGE Energy chairman and CEO. “These investments will position the company for the future and provide benefits to both customers and shareholders.” Discussion of First Quarter 2011 OGE Energy’s consolidated gross margin on revenues was $307 million in the first quarter, compared with $306 million a year ago. Net income attributable to OGE Energy was $25 million in the first quarter, compared to ongoing earnings of $36 million and GAAP net income of $24 million in the year-ago quarter. OG&E’s gross margin on revenues was $203 million in the first quarter, compared with $193 million a year ago. The increase was due primarily to increased revenues associated with various riders, higher demand revenues and new customer growth, partially offset by milder winter weather compared to the first quarter of 2010. The gains in gross margin were more than offset by higher operating expenses. Enogex’s gross margin on revenues was $104 million in the first quarter, compared with $115 million a year ago. The decrease was primarily due to lower fuel recoveries and lower margins for operational storage hedges compared to prior periods. In the gathering business, margins were lower, primarily due to lower natural gas prices, partially offset by higher volumes. While in the processing business, margins were higher primarily due to higher commodity prices and volumes. 2011 Outlook OGE Energy consolidated earnings guidance for 2011 is reaffirmed at $3.00 - $3.20 per average diluted share.More information and key assumptions regarding the Company’s 2011 earnings guidance is contained in the Company's Form 10-K for the year ended December 31, 2010 and the Company’s Form 10-Q for the quarter ended March 31, 2011 on file with the Securities and Exchange Commission. Conference Call Webcast OGE Energy will host a conference call for discussion of the results and the outlook for 2011 on Thursday, May 5, at 8 a.m. CDT. The conference will be available through www.oge.com. OGE Energy is the parent company of Oklahoma Gas and Electric Company (OG&E), which serves approximately 785,000 customers in a service territory spanning 30,000 square miles in Oklahoma and western Arkansas, and of OGE Enogex Holdings LLC, a midstream natural gas pipeline business with principal operations in Oklahoma. Non-GAAP Financial Measures Ongoing Earnings and Ongoing Earnings per Average Diluted Share, which exclude the one-time non-cash charge of approximately $11.4 million or $0.11 per average diluted share associated with the elimination of the tax deduction for the Medicare Part D subsidy as a result of national health care legislation, are non-GAAP financial measures.OGE Energy’s management believes that ongoing earnings and ongoing earnings per average diluted share provide a more meaningful comparison of earnings results and are more representative of OGE Energy’s fundamental core earnings power. OGE Energy’s management uses ongoing earnings and ongoing earnings per average diluted share internally for financial planning and analysis, for reporting of results to the Board of Directors, and when communicating its earnings outlook to analysts and investors.Reconciliations of ongoing earnings and ongoing earnings per average diluted share are below and are available on OGE Energy’s website: www.oge.com. OGE Energy Corp Reconciliation of Ongoing Earnings to GAAP Earnings 1Q 2011 GAAP and Ongoing Earnings* 1Q 2010 Ongoing
